Citation Nr: 0619397	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a brain injury, including headaches, dizziness 
and visual impairment.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
facial scars.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
septal deviation.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
tired feeling (claimed as fatigue).  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In June 2006, for good cause shown, the Board granted the 
veteran's motion to advance this case on the Board's docket 
pursuant to the authority of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The RO denied the veteran entitlement to service 
connection for residuals of a brain injury and facial scars 
in a rating decision dated June 2001.

3.  The veteran did not appeal the June 2001 rating decision 
in a timely manner.

4.  The evidence received since June 2001 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claims of entitlement to 
service connection for residuals of a brain injury and facial 
scars and does not raise a reasonable possibility of 
substantiating those claims.  

5.  The RO denied the veteran entitlement to service 
connection for septal deviation, a tired feeling (fatigue), 
and a dental disorder in a rating decision dated May 2000.  

6.  The veteran initiated, but did not perfect, an appeal of 
the May 2000 rating decision.

7.  The evidence received since May 2000 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claims of entitlement to 
service connection for septal deviation, a tired feeling 
(claimed as fatigue), and a dental disorder and does not 
raise a reasonable possibility of substantiating those 
claims.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision, in which the RO denied 
entitlement to service connection for residuals of a brain 
injury and facial scars, is final.  38 U.S.C.A 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a brain injury, including headaches, dizziness and visual 
impairment.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for facial 
scars.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

4.  The May 2000 rating decision, in which the RO denied 
entitlement to service connection for septal deviation, a 
tired feeling (claimed as fatigue), and a dental disorder, is 
final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for septal 
deviation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a tired 
feeling (claimed as fatigue).  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

7.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a dental 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The United States Court of Veterans' Appeals (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court specifically held 
that the VCAA requires VA to provide notice, consistent with 
the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, No. 04-181, slip op. at 9 (U.S. Vet. App. 
Mar. 31, 2006).  The Court explained that in notifying the 
claimant of what evidence would be considered new and 
material, VA should look at the basis for the denial in the 
prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim 
found lacking in the previous denial.  Id.

In this case, the RO sent the veteran VCAA notice in letters 
dated in January 2003 and March 2005, the former before 
initially deciding the veteran's claims in a rating decision 
dated in March 2003.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of these notice letters, when considered 
together, also reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  In the 
letters, the RO acknowledged the veteran's claims, noted what 
the evidence needed to show to substantiate those claims, 
listed the type of evidence that would best do so, informed 
the veteran of the VCAA and VA's duty to assist, and 
explained to him that it was developing his claims pursuant 
to that duty.  The RO identified the evidence it had obtained 
in support of the veteran's claims and the evidence the 
veteran still needed to submit to substantiate his claims.  
The RO indicated that it would make reasonable efforts to 
help the veteran get the evidence necessary to support his 
claims provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
sign the enclosed forms authorizing the release of his 
treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the veteran to submit any 
evidence in his possession that pertained to his appeal.  

B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical and personnel records and private 
treatment records.  The RO did not conduct medical inquiry in 
an effort to substantiate the veteran's claims to reopen 
because, as explained below, the veteran did not submit new 
and material evidence in support thereof. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The RO previously denied the veteran's claims of entitlement 
to service connection for residuals of a brain injury and 
facial scars in a rating decision dated June 2001.  The RO 
based its denial on a finding that service medical records 
and post-service medical records were devoid of evidence of 
such conditions.  In deciding the veteran's claims, the RO 
considered the veteran's service medical and personnel 
records, post-service private treatment records, a report of 
VA examination, and the veteran's statements.  

The veteran endeavored to initiate an appeal of the RO's June 
2001 rating decision, but his action in this regard was 
untimely.  The RO received his notice of disagreement in 
October 2002, beyond the time period allowed by law.  The 
June 2001 rating decision is thus final.  38 U.S.C.A § 
7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

The RO previously denied the veteran's claims of entitlement 
to service connection for septal deviation, a tired feeling 
(fatigue), and a dental disorder in a rating decision dated 
May 2000.  The RO based its denial on findings that service 
medical records included no evidence of a septal or dental 
injury and that the veteran did not complain of or receive 
treatment for fatigue during service.  In deciding the 
veteran's claims, the RO considered the veteran's service 
medical and personnel records, post-service private treatment 
records, a report of VA examination, and the veteran's 
statements.  

The veteran initiated an appeal of the May 2000 rating 
decision, but after the RO issued a statement of the case in 
June 2001, the veteran did not perfect his appeal by 
submitting a substantive appeal.  The May 2000 rating 
decision is thus final.  38 U.S.C.A § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The veteran attempted to reopen these claims for service 
connection by submitting a written statement received in 
October 2002.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2005)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's May 2000 and June 2001 rating decisions 
includes letters from private dentists, a report of a VA 
examination, service personnel records, copies of articles, 
and written statements of the veteran and his representative.

With the exception of the service personnel records and the 
written statements of the veteran and his representative, 
which essentially restate assertions made prior to the May 
2000 and June 2001 rating decisions, the Board finds that 
this evidence is new.  Such evidence was not previously 
submitted to agency decision makers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  

The Board also finds that this evidence is not material 
because it does not bear directly and substantially upon the 
specific matter under consideration and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to decide 
fairly the merits of the claims for service connection for 
residuals of a brain injury, including headaches, dizziness 
and visual impairment, for facial scars, for septal 
deviation, for a tired feeling (claimed as fatigue), and for 
a dental disorder.  The letters from the dentists represent 
the only new evidence that refers to the conditions at issue.  
According to these letters, dated April 2003 and May 2003, 
the veteran has scars on his lips, face and gums, the loss of 
a tooth, and a crown on another tooth, which are likely due 
to trauma.  These letters do not indicate that such trauma 
occurred in service.  In fact, none of the new evidence 
indicates that the veteran suffered an injury in service, 
which affected his brain, septum and/or teeth and caused 
facial scars, fatigue, headaches, dizziness and/or visual 
impairment.  The absence of such evidence formed the basis of 
the RO's previous denials of the veteran's claims.

Having determined that new and material evidence has not been 
received, the Board may not reopen, and must deny, the 
veteran's previously denied claims of entitlement to service 
connection for residuals of a brain injury, including 
headaches, dizziness and visual impairment, facial scars, 
septal deviation, a tired feeling (claimed as fatigue), and a 
dental disorder.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a brain 
injury, including headaches, dizziness and visual impairment, 
is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for facial scars is 
denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for septal deviation is 
denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a tired feeling 
(claimed as fatigue) is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for a dental disorder is 
denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


